            Case 1:19-cv-06057-ER Document 9 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YASEEN TRAYNOR A/K/A YASEEN
TRAYLOR, on behalf of himself and all
others similarly situated,
                                 Plaintiff,                          ORDER
                   – against –                                  19 Civ. 6057 (ER)

JACKTHREADS, INC.,

                                 Defendant.

RAMOS, D.J.:

         Plaintiff filed the instant suit against Defendant on June 28, 2019. Doc. 1. Plaintiff filed

an affidavit of service on July 10, 2019, Doc. 5, but Defendant has failed to appear. On

December 6, 2019, the Clerk of Court issued a Certificate of Default to Plaintiff. Doc. 8. Since

then, there has been no activity in this matter. Accordingly, Plaintiff is hereby ORDERED to file

a status report by December 4, 2020. Failure to comply with this Order may result in sanctions,

including dismissal for failure to prosecute. See Fed. R. Civ. P. 41.

         SO ORDERED.

Dated:     November 20, 2020
           New York, New York

                                                               EDGARDO RAMOS, U.S.D.J.
